*937In a proceeding pursuant to CPLR article 78 to review a determination of the respondents concerning the petitioner’s request for parole, petitioner appeals from a judgment of the Supreme Court, Dutchess County, entered May 2, 1978, which denied the petition. The appeal also brings up for review so much of an order of the same court, entered September 27, 1978, as, upon reargument, adhered to the original determination. Appeal from judgment dismissed, as academic, without costs or disbursements. The judgment was superseded by the order made on reargument. Order affirmed insofar as reviewed, without costs or disbursements. No opinion. Titone, J. P., Shapiro, Martuscello and Mangano, JJ., concur.